                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

 LESLIE WILLIAMS, ET AL.                                      CIVIL ACTION
 VERSUS                                                       NO: 17-10200
 SOUTHERN HOME CARE SERVICES,                                 SECTION: “S” (4)
 INC. d/b/a RESCARE HOME CARE, ET
 AL.


                                           ORDER

       The Court, after considering the petition, the record, the applicable law, the Magistrate

Judge's Report and Recommendation, and based upon plaintiffs’ counsel’s representation that he

does not object to the Magistrate Judge's Report and Recommendation, hereby approves the

Magistrate Judge's Report and Recommendation and adopts it as its opinion. Accordingly,

       IT IS ORDERED that the recommendation the Plaintiffs’ claims against Defendant Deon

Johnson be DISMISSED WITHOUT PREJUDICE for failure to prosecute pursuant to Fed. R.

Civ. P. 41(b) is AFFIRMED.



                                                                                  January
                                                                       8th day of _______, 2020
                                         New Orleans, Louisiana this _______


                                                    ______________________________________
                                                         MARY ANN VIAL LEMMON
                                                      UNITED STATES DISTRICT JUDGE
